19-13895-jlg     Doc 307      Filed 07/14/20 Entered 07/14/20 23:28:59             Main Document
                                           Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re
                                                          Case No. 19-13895-JLG
ORLY GENGER

                               Debtor.

                            DECLARATION OF ORLY GENGER

               ORLY GENGER, pursuant to 28 U.S.C. § 1746(2), declares as follows:

               1.      I respectfully submit this declaration in support of the common interest
privilege and joint defense privilege shared by and among myself, my father, Arie Genger, my
husband, Eric Herschmann, his employer, Kasowitz Benson Torres LLP, David Broser, his father,
Arnold Broser, and our respective affiliated entities, as applicable, and legal counsel (collectively,
the “Common Interest Parties”).

              2.   I am the debtor. My father has obtained substantial litigation funding from
ADBG relating to Genger family litigation matters pursuant to a 2008 loan agreement between
Arie Genger and ADBG, as amended.

               3.      Pursuant to that certain Genger Litigation Trust Agreement dated June 28,
2012 (the “Genger Litigation Trust Agreement”), Arie Genger and I, as grantors, established a
trust known as the Genger Litigation Trust. David Broser is one of two trustees of the Genger
Litigation Trust. Pursuant to the Genger Litigation Trust Agreement, Arie and I transferred and
assigned to the trustees of the Genger Litigation Trust, certain property identified on Schedule A
thereto, which included the proceeds of a variety of present and future lawsuits, “to hold in trust
for the benefit of ADBG, LLC.” Such amounts were to be used to repay ADBG’s obligations
under the loan agreement described above.

                 4.    I am also a signatory to a June 16, 2013 Settlement Agreement, by and
between the “AG Group” and the “Trump Group,” as those terms are defined in that agreement
(the “Trump Group Settlement Agreement”). Pursuant to the Trump Group Settlement
Agreement, the “AG Group” included me (in my individual capacity and in my capacity as
beneficiary of the Orly Genger 1993 Trust), my father, David Broser, and Arnold Broser, along
with all entities managed, owned or controlled in any way by Arnold Broser or David Broser and
which were in any way related to the subject matter thereof. Michael Bowen, a member of the
Kasowitz firm, is the current escrow agent with respect to two $7.5 million notes issued pursuant
to the Trump Group Settlement Agreement. Prior to my bankruptcy filing, Kasowitz also
represented me and has acted on behalf of the AG Group (as defined in the Trump Group
Settlement Agreement) with respect to certain matters. William Wachtell of the Wachtell Missry
law firm negotiated the Trump Group Settlement Agreement on behalf of the AG Group.

              5.     Sagi Genger, Dalia Genger and certain of their related entities have filed
numerous claims against me and/or other members of the Common Interest Parties. These actions
19-13895-jlg     Doc 307     Filed 07/14/20 Entered 07/14/20 23:28:59             Main Document
                                          Pg 2 of 2



include, among others, Dalia Genger v. Sagi Genger, No. 17-cv-8181 (S.D.N.Y.); Manhattan
Safety Maine, Inc. v. Bowen, et al., No. 19-cv-5642 (S.D.N.Y.); Dalia Genger v. Orly Genger, et
al., Adv. Pro. No. 20-01010 (JLG) (Bankr. S.D.N.Y.); and In the Matter of the Petition of Dalia
Genger, as Trustee of the Orly Genger 1993 Trust Agreement dated December 13, 1993 between
Arie Genger, as Grantor, and Lawrence M. Small and Sash A. Spencer, as Trustees, to Turnover
Property to the Orly Genger 1993 Trust, Adv. Pro. No. 20-01188 (JLG) (Bankr. S.D.N.Y.).
Certain of the other Common Interest Parties are co-defendants in certain of these lawsuits, as
applicable. Moreover, Sagi Genger’s Amended Motion to Dismiss this chapter 7 case and many
related filings by Sagi and Dalia Genger assert false accusations against many of the Common
Interest Parties.

               6.      My counsel and/or I have communicated with and among certain of the
Common Interest Parties in anticipation of litigation, in response to litigation and/or in the course
of an ongoing common interest. These communications were made in furtherance of our common
interest and our joint legal defense strategy. I kept the communications confidential and
understood that the other Common Interest Parties were doing the same.

               7.   I have not consented to disclosure of any confidential common interest/joint
defense communications between or among the Common Interest Parties and/or any of our
respective counsel.

               8.      I hereby declare under penalty of perjury that the foregoing is true and
correct.

Dated: New York, New York                             __s/ Orly Genger___________            ____
       July 14, 2020                                  Orly Genger




                                                 2
